               IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


JOHN RICHARDSON,                             :

       Plaintiff,                             :

vs.                                           :   CIVIL ACTION 19-0024-KD-C

MOBILE COUNTY SHERIFF’S                       :
DEPARTMENT,
                                              :
       Defendant.



                                          ORDER


       After due and proper consideration of all portions of this file deemed relevant to

the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

October 30, 2019 (doc. 7) is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that this action is DISMISSED without prejudice,

prior to service of process, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

claim upon which relief may be granted.

       DONE this 26th day of November 2019.



                                   s/ Kristi K. DuBose
                                   KRISTI K. DuBOSE
                                   CHIEF UNITED STATES DISTRICT JUDGE
